IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                  NOS. AP-76,781 & AP-76,782


                EX PARTE JERALD THOMPSON BEAVER, JR., Applicant


             ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
      CAUSE NOS. CR-08D-070 & CR-08D-071 IN THE 222ND DISTRICT COURT
                        FROM DEAF SMITH COUNTY


       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to tampering

with physical evidence and possession of a controlled substance and was placed on probation for

seven years in each count. His probation was later revoked, and he was sentenced to seven years’

imprisonment. He did not appeal his convictions.

       Applicant contends that a hearing on his motion for shock probation was scheduled after the

trial court’s jurisdiction had expired. TEX . CODE CRIM . PROC. art. 42.12, § 6. He contends that trial
                                                                                                    2

counsel rendered ineffective assistance. The trial court made findings of fact and conclusions of law

and recommended that we grant. Relief is granted. The sentences in cause numbers CR-08D-070 and

CR-08D-071 in the 222nd District Court of Deaf Smith County are set aside, and Applicant is

remanded to the custody of the Sheriff of Deaf Smith County to answer the allegations in the State’s

motion to revoke Applicant’s probation. The trial court shall issue any necessary bench warrant

within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.

Delivered: April 25, 2012
Do Not Publish